                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     KNOXVILLE DIVISION

   MARILYN MOORE, et al., individually and             )
   on behalf of all others similarly situated          )
                                                       )
                 Plaintiffs,                           )
                                                       )
   v.                                                  )      CASE NO.: 3:18-cv-00410
                                                       )
   WESTGATE RESORTS, LTD., et al.                      )
                                                       )
                 Defendants.                           )

                    RESORT DEFENDANTS’ MOTION FOR PROTECTIVE
                     ORDER FOR TIMESHARE RESELLER SUBPOENAS

          Defendants Westgate Resorts, Ltd., CFI Resorts Management, Inc., and Westgate

   Marketing, LLC (“Resort Defendants”), pursuant to Federal Rules 26 and 45, file this Motion for

   Protective Order for Timeshare Reseller Subpoenas, seeking a protective order because the

   discovery sought is outside the scope of permissible discovery, disproportional to the needs of

   the case, and unduly burdensome.

                                                  I.
                                           INTRODUCTION

          Once again, Plaintiffs are conducting discovery in search of a claim. Plaintiffs assert

   fraud-based claims allegedly arising from oral misrepresentations during timeshare sales

   presentations, and they seek to represent a class of over 73,000 timeshare owners at the Westgate

   Smoky Mountain Resort (“Resort”), from 2008 to the present. Some of the Plaintiffs complain

   that sales representatives told them that they could resell the timeshares they were purchasing,

   typically for more than what Plaintiffs were paying.       But, Plaintiffs signed contracts and

   acknowledgements directly contradicting their claims. And, Plaintiffs testified they never even

   tried to sell their timeshare. Nonetheless, they now seek discovery from non-party timeshare

                                                  1

Case 3:18-cv-00410-DCLC-HBG Document 84 Filed 12/24/19 Page 1 of 10 PageID #: 2180
   resellers/brokers, presumably in a misguided effort to investigate the potential resale price.

   Exhibit 1. The Court should enter a protective order.

            By way of background, each Plaintiff purchased different timeshares; they were different

   sizes, available for use in different years, available for use in different seasons, some still under

   construction, and all at different heights on the mountain, etc.:

            Spado (2008):1        1 Bedroom Standard
                                  Even Years
                                  Week 25
                                  Unit 2084-301C
                                  All Season
                                  Floating

            Spado (2010):2        1 Bedroom Deluxe / Studio Deluxe
                                  Even Years
                                  Week 28 / 32
                                  Unit 2044-201H / 2044-201I
                                  All Season
                                  Floating

            Spado (2012):3        1 Bedroom Deluxe / 1 Bedroom Deluxe
                                  Even Years
                                  Week 15 / 48
                                  Unit 2067-671A / 2067-671B
                                  All Season
                                  Floating

            Moore (2008):4        1 Bedroom Standard
                                  Even Years
                                  Week 3
                                  Unit 2083-302C
                                  Value Season
                                  Floating

            Moore (2012):5        1 Bedroom Deluxe
                                  Even Years
                                  Week 34

   1
     Exhibit 2.
   2
     Exhibit 3.
   3
     Exhibit 4.
   4
     Exhibit 5.
   5
     Exhibit 6.
                                                     2

Case 3:18-cv-00410-DCLC-HBG Document 84 Filed 12/24/19 Page 2 of 10 PageID #: 2181
                                 Unit 2073-101A
                                 All Season
                                 Floating

            Moore (2013):6       1 Bedroom Deluxe / 1 Bedroom Grand
                                 Whole Years
                                 Week 17 / 21
                                 Unit 5000-405Q / 5000-407P
                                 All Season
                                 Floating

            Gilliland (2015):7   1 Bedroom Deluxe / 1 Bedroom Standard
                                 Whole Years
                                 Week 1 / 3
                                 Unit 2082-101A / 2082-301C
                                 Value Season
                                 Floating

            Gilliland (2016):8   1 Bedroom Deluxe / 1 Bedroom Standard
                                 Whole Years
                                 Week 13 / 44
                                 Unit 2084-303C / 2083-102A
                                 All Season
                                 Floating

            Gallegos (2017):9    1 Bedroom Deluxe
                                 Even Years
                                 Week 38
                                 Unit 2080-203H
                                 All Season
                                 Floating

            Miller (2018):10     1 Bedroom Deluxe
                                 Whole Years
                                 Week 1
                                 Unit 2073-102A
                                 Value Season
                                 Floating




   6
     Exhibit 7.
   7
     Exhibit 8.
   8
     Exhibit 9.
   9
     Exhibit 10.
   10
      Exhibit 11.
                                                  3

Case 3:18-cv-00410-DCLC-HBG Document 84 Filed 12/24/19 Page 3 of 10 PageID #: 2182
   As noted on Plaintiffs’ contracts, in all capital letters, Plaintiffs acknowledged that purchasers of

   resold timeshares would have “severely limited opportunity to reserve occupancy” at the Resort.

   Exhibit 3, 4, 6, 7, 8, 9, 10, 11. Every Plaintiff also signed—and some signed multiple times—

   acknowledgements that they were not buying the timeshare for investment or resale purposes.

          [Initials]      I/we understand that no representations have been made as to investment
                          potential or resale potential. I/we do, however, understand I/we have the
                          right to sell or transfer any right to ownership. I/we acknowledge that
                          I/we have purchased primarily for personal use and not for investment
                          purposes.

   See, e.g., Exhibits 12 – 21. Most notably, each Plaintiff testified they had never attempted to

   resell their timeshare. See, e.g., Exhibit 22 (R. Spado) at 269:13-15; Exhibit 23 (E. Gilliland) at

   52:13 – 14; Exhibit 24 (Gallegos) at 192:4 – 7; Exhibit 25 (D. Miller) at 51:7 – 9.

          Despite this case not being about reselling timeshares or resale values, and Plaintiffs

   never even attempting to sell their timeshares, Plaintiffs now seek discovery from seven non-

   parties relating to resales. Exhibit 1. Plaintiffs served notices of the subpoenas on December 11,

   2019, Exhibit 1, and these subpoenas were presumably served on their intended recipients,

   Timeshares Only, LLC, V.I. Network, Inc., VP Resales, LLC, Bay Tree Solutions, Inc., Premiere

   Timeshare Resale, Sellmytimesharenow, LLC, and Timeshare Resale Vacations, LLC

   (collectively “Timeshare Resellers”).

          Among other documents and ESI, these subpoenas seek from the non-party Timeshare

   Resellers documents reflecting the number of sales/resales and sales price of every timeshare

   sale and resale at the Resort since 2008, all communications with Defendants, and all

   communications with any timeshare owner. Exhibit 1. The requests are not limited in any way,

   not by the seller or type of seller, not to any unit type, interval week, odd or even year, floating

   use, etc. Exhibit 1.


                                                    4

Case 3:18-cv-00410-DCLC-HBG Document 84 Filed 12/24/19 Page 4 of 10 PageID #: 2183
           Plaintiffs claim that this non-party discovery is relevant to establish the value of the

   timeshares Plaintiffs purchased, supposedly to determine their claimed damages. However, as

   noted above, any purchaser of a resold timeshare has “severely limited” rights to use the Resort

   under the timeshare plan, which means that their purchases do not include the same rights as

   those of Plaintiffs. These Plaintiffs, on yet another fishing expedition, seek expansive discovery

   as to sales price of apples, supposedly to prove the value of oranges. There are many ways to

   prove the value of something—and an entire body of licensed professionals who appraise real

   property interests for a living—but there is basis to believe that the prices of a bunch of different

   apples are relevant to the values of a separate set of different oranges. The discovery Plaintiffs

   seek from the Timeshare Resellers would not bear on any fact relevant to Plaintiffs’ claims, and

   this broad discovery would not be proportional to the Plaintiffs’ individual or class claims.

   Finally, as to at least a third of the requests—communications with Defendants—the documents

   would be available to Resort Defendants.           However, Plaintiffs have never requested the

   documents from Resort Defendants or established that the documents would be discoverable, and

   Plaintiffs should not be permitted to use subpoenas to circumvent the discovery rules. For these

   reasons, the Court should prohibit Plaintiffs’ fishing expedition in search of a class claim, and

   their efforts to unnecessarily increase the cost of litigation.

                                                  II.
                                         APPLICABLE AUTHORITY

           With respect to the permissible scope of a subpoena, Rule 45 is silent, but courts apply

   the Rule 26 standard. See Med. Ctr. at Elizabeth Place, LLC v. Premier Health Partners, 294

   F.R.D. 87 (S.D. Ohio 2013). Once an objection has been raised, the party seeking the discovery

   must demonstrate its relevance. Id. The Rule 26 standard is:



                                                      5

Case 3:18-cv-00410-DCLC-HBG Document 84 Filed 12/24/19 Page 5 of 10 PageID #: 2184
            (1)    Scope in General. Unless otherwise limited by court order, the scope of
                   discovery is as follows:

                   Parties may obtain discovery regarding any nonprivileged matter that is
                   relevant to any party’s claim or defense and proportional to the needs of
                   the case, considering the importance of the issues at stake in the action, the
                   amount in controversy, the parties’ relative access to relevant information,
                   the parties’ resources, the importance of the discovery in resolving the
                   issues, and whether the burden or expense of the proposed discovery
                   outweighs its likely benefit.

   FED. R. CIV. P. 26(b). Rule 26 further provides a mechanism to address improper discovery

   requests:

            (2)    Limitations on Frequency and Extent.
                   ....
            (C)    When Required. On motion or on its own, the court must limit the
                   frequency or extent of discovery otherwise allowed by these rules or by
                   local rule if it determines that:
                   (i)     the discovery sought is unreasonably cumulative or duplicative, or
                           can be obtained from some other source that is more convenient,
                           less burdensome, or less expensive;
                   (ii)    the party seeking discovery has had ample opportunity to obtain
                           the information by discovery in the action; or
                   (iii) the proposed discovery is outside the scope permitted by Rule
                           26(b)(1).

   FED. R. CIV. P. 26(b)(2). Rule 26 also provides the mechanism for a party to seek a protective

   order:

            A party or any person from whom discovery is sought may move for a protective
            order in the court where the action is pending . . . . The motion must include a
            certification that the movant has in good faith conferred or attempted to confer
            with other affected parties in an effort to resolve the dispute without court action.
            The court may, for good cause, issue an order to protect a party or person from
            annoyance, embarrassment, oppression, or undue burden or expense, including
            one or more of the following:

            (A)    forbidding the disclosure or discovery;
            (B)    specifying terms, including time and place or the allocation of expense, for
                   the disclosure or discovery;
            (C)    prescribing a discovery method other than the one selected by the party
                   seeking discovery;


                                                     6

Case 3:18-cv-00410-DCLC-HBG Document 84 Filed 12/24/19 Page 6 of 10 PageID #: 2185
          (D)     forbidding inquiry into certain matters, or limiting the scope of disclosure
                  or discovery to certain matters;
                  ....

   FED. R. CIV. P. 26(c)(1). Simply stated, a subpoena may not be used to circumvent the discovery

   rules. See, e.g., Olmstead v. Fentress County, No. 2:16-cv-00046, 2018 WL 6198428, *3-4

   (M.D. Tenn. Nov. 28, 2018)

                                              III.
                                  MOTION FOR PROTECTIVE ORDER

          The Court should enter a protective order, prohibiting the discovery Plaintiffs seek from

   the non-party Timeshare Resellers. Although not raised directly in this Motion, Plaintiffs’

   subpoenas to the non-party Timeshare Resellers would be unduly burdensome to the Timeshare

   Resellers, due to their overbreadth—i.e., all documents and ESI since 2008—an issue at least

   some of the Timeshare Resellers intend to raise in objections to the subpoenas.

          Nonetheless, for purposes of this motion, Plaintiffs’ subpoenas to the non-party

   Timeshare Resellers seek documents relating to the sale/resale and sales prices of every

   timeshare at the Resort. Exhibit 1 at No. 1. The request is not limited in any way. But, even if it

   were limited, such documents would have no bearing on any issue in the case and would not

   make any fact of consequence more or less likely to be true. When a request seeks documents

   not relevant to any issue in the case, the request is necessarily disproportionate to the needs of

   the case and outside the scope of permissible discovery.

          Next, Plaintiffs seek “all communications” with Defendants relating to any sale or resale

   of a timeshare since 2008. Exhibit 1 at No. 2. This case is not about resales at all, and it

   certainly is not about Resort Defendants’ dealings with Timeshare Resellers.                  Any

   communications between Resort Defendants and the Timeshare Resellers would have no bearing

   on any issue in the case and would not make any fact of consequence any more or less likely to

                                                   7

Case 3:18-cv-00410-DCLC-HBG Document 84 Filed 12/24/19 Page 7 of 10 PageID #: 2186
   be true. The request is overly broad and disproportionate to the needs of the case. Even if the

   discovery sought were otherwise discoverable—which is denied—same could be obtained from

   Resort Defendants, but Plaintiffs have not even sought to obtain such documents from Resort

   Defendants.

          Finally, Plaintiffs seek “all communications” with the over 73,000 timeshare owners at

   the Resort relating to any sale or resale of a timeshare since 2008. Exhibit 1 at No. 3. Again,

   this case is not about resales, and individualized discovery as to over 73,000 putative class

   members is illogical, improper, outside the scope of discovery, and disproportionate to the needs

   of the case. Such communications would have no bearing on any issue in the case and would not

   make any fact of consequence any more or less likely to be true.

          For the reasons set forth above, the Court should enter a protective order to prevent

   Plaintiffs from improperly seeking discovery outside the scope of permissible discovery and

   discovery not proportional to the needs of the case, and from improperly attempting to

   circumvent the rules of discovery. Given the facts at issue in the case, and the undisputed facts,

   and the reality that the amount of data and documents Plaintiffs are seeking would not be

   relevant to any issue in the case, the subpoenas are also unduly burdensome to all parties. The

   Court should also enter a protective order to prevent Plaintiffs from seeking to annoy and harass

   Resort Defendants to unnecessarily increase the cost of litigation and sow discord between

   Resort Defendants and non-parties involved in the timeshare business. Finally, the Court should

   enter a protective order because, to the extent the discovery sought is otherwise discoverable—

   which is denied—same could be obtained from Resort Defendants.




                                                   8

Case 3:18-cv-00410-DCLC-HBG Document 84 Filed 12/24/19 Page 8 of 10 PageID #: 2187
                                                    V.
                                             CONCLUSION

          The Court should enter a protective order prohibiting the discovery sought by the

   subpoenas to non-party Timeshare Resellers for the reasons set forth above, and to prevent

   Plaintiffs from abusing the discovery process.




                                CERTIFICATE OF CONFERENCE

          I hereby certify that the parties have conferred in good faith by telephone in an attempt to

   resolve the issues raised by the motion. The parties have been unable to resolve these issues.

                                                By: /s/ B. Eliot New
                                                B. Eliot New, Pro Hac Vice




                                                    9

Case 3:18-cv-00410-DCLC-HBG Document 84 Filed 12/24/19 Page 9 of 10 PageID #: 2188
 DATED: December 24, 2019                      GREENSPOON MARDER, LLP

                                               By: /s/ B. Eliot New
                                               Richard W. Epstein (FL Bar #229091)
                                               Jeffrey A. Backman (FL Bar #662501)
                                               B. Eliot New (FL Bar #1008211)
                                               Admitted Pro Hac Vice
                                               200 E. Broward Blvd., Suite 1800
                                               Fort Lauderdale, FL 33301
                                               (954) 491-1120
                                               Richard.Epstein@gmlaw.com
                                               Jeffrey.Backman@gmlaw.com
                                               Eliot.New@gmlaw.com

                                               WOOLF, MCCLANE, BRIGHT, ALLEN                      &
                                               CARPENTER PLLC
                                               Gregory C. Logue (BPR #012157)
                                               Robert L. Vance (BPR #021733)
                                               900 Riverview Tower, 900 S. Gay Street
                                               Knoxville, TN 37902-1810
                                               Telephone: (865) 215-1000
                                               Facsimile: (865) 215-1001
                                               glogue@wmbac.com
                                               bvance@wmbac.com

                                               Counsel for Defendants




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on December 24, 2019, a copy of the foregoing filing was filed

 electronically such that notice of this filing will be sent by the Court’s electronic filing system.

 Any party who does not receive this filing through the Court’s electronic filing system will be

 served by U.S. Mail.

                                               By: /s/ B. Eliot New
                                               B. Eliot New, Pro Hac Vice




                                                 10

Case 3:18-cv-00410-DCLC-HBG Document 84 Filed 12/24/19 Page 10 of 10 PageID #:
                                   2189
